IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 108 WM 2019
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
EDWARD COON,                                 :
                                             :
                    Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 31st day of December, 2019, the “Application to Appeal Nunc Pro

Tunc” is DENIED.